DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed 08/23/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-7, and 14-24 are pending in the application.
Claims 1, 3-7, and 14-24 are examined on the merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
The new information disclosure statement (IDS) submitted on 11/30/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered by the examiner.

Response to Arguments
With respect to rejection(s) under 35 U.S.C. § 102(a)(1) of amended claim 1, Applicant’s arguments have overcome the rejection under 35 U.S.C. § 102(a)(1) over Hartwell (US PGPUB 20160106892). Therefore, the previous 35 U.S.C. § 102(a)(1) 
With respect to rejection(s) under 35 U.S.C. § 103 of amended claim 18, Applicant’s amendments and accompanying arguments have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New reference Askem (US PGPUB 20190290499) is being applied as a secondary reference to teach a skin contacting surface including an air-impermeable film. 
With respect to rejection(s) under 35 U.S.C. § 103 of amended claim 20, Applicant’s amendments and accompanying arguments have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New reference McNeil (US PGPUB 20100087767) is being applied as a secondary reference to teach perforations in the release liner that do not extend into the skin contacting surface. 
With respect to the drawing objection(s) for not showing every feature specified in the claim(s), applicant’s amendment(s) to the claim(s) has/have overcome the objections. 
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites the newly added limitation “the perforations in the release liner do not extend into the skin contacting surface” which fails to comply with the written description requirement. Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “the perforations in the release liner do not extend into the skin contacting surface” in the application as filed (see MPEP §§ 2163.04 and 2163.06). In addition, the claim limitation “the perforations in the release liner do not extend into the skin contacting surface” contains a negative limitation which does not have basis in the original disclosure. See MPEP § 2173.05 (i). 
Claim Interpretation
In claim(s) 15 and 16, the limitation “first closed volume” has been interpreted as --first closed volume includes a reduce pressure source in fluid communication with a canister, a sealed wound dressing, a reduced pressure tubing, and a reduced pressure lumen-- (¶0043 of instant application).
In claim(s) 15 and 16, the limitation “a second closed volume” has been interpreted as --second closed volume includes a secondary pressure source, a secondary pressure tubing, and a secondary pressure lumen-- (¶0043 of instant application).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, and 14-15 is/are rejected under 35 U.S.C 103 as being unpatentable over Armstrong (US PGPUB US 20130310809) in view of Wall (US PGPUB 20150005678).
claim 1, Armstrong discloses a system (a negative pressure wound treatment system 5501: ¶0056 and Figs. 2A-E) for facilitating delivery of reduced pressure to a wound site (Abstract and ¶0056), the system including a bridge (a bridge 5502) comprising: 
a first sealing member (layer (5518+5520+5531): ¶0057) having an inner surface and an outer surface (the layer (5518+5520+5531) having an inner surface and an outer surface: ¶0057 and Figs. 2B-D); 
a second sealing member (layer 5510: ¶0057) having an inner surface and an outer surface (the layer 5510 having an inner surface and an outer surface: ¶0057 and Fig. 2D), wherein a portion of the inner surface of the second sealing member is sealed to a portion of the inner surface of the first sealing member (a portion of the inner surface of the layer 5510 is sealed to a portion of the inner surface of the layer (5518+5520+5531): ¶0062), thereby forming a sealed enclosure between the first and second sealing members (forming a fluid-tight seal: ¶0062 and Figs. 2B-D); 
the sealed enclosure (the fluid-tight seal) comprising a reduced pressure lumen (a channel 5516: ¶0056 and Fig. 2D), a secondary pressure lumen (a channel 5512: ¶0056 and Fig. 2D), and a manifold member (an intermediate layer 5514: ¶0057 and Fig. 2D; wherein 5514 comprises semi-permeable materials; thus, the layer 5514 reads on the claimed manifold member) disposed between the reduced pressure lumen and the secondary pressure lumen (the layer 5514 is disposed between 5516 and 5512: ¶0057 and Fig. 2D), wherein the manifold member (5514) includes an opening (an aperture: ¶0060 and Fig. 2D) that fluidly couples the secondary pressure lumen to the reduced pressure lumen to form a fluid flow path within the sealed enclosure (the 
the reduced pressure lumen (5516) having a first end and a second end (Fig. 2D), the first end of the reduced pressure lumen configured to be fluidly coupled to reduced pressure tubing that is fluidly coupled to a reduced pressure source (the first end of 5516 configured to be fluidly coupled to reduced pressure tubing 5540 that is fluidly couple to a negative pressure source 5534: ¶0056 and Figs. 2B-D); 
one or more fluid adapters (at least one aperture 5526: ¶0066 and Fig. 2D) operable to be connected to a wound dressing disposed at the wound site (¶0066), the one or more fluid adapters positioned and configured with respect to the reduced pressure lumen to apply reduced pressure from the reduced pressure lumen to the wound site through the wound dressing and to deliver exudate removed from the wound site through the reduced pressure lumen to the reduced pressure tubing (the one or more fluid adapters 5526 positioned and configured with respect to the reduced pressure lumen 5516 to the wound site through the wound dressing and to deliver exudate removed from the wound site through the reduced pressure lumen 5516 to the reduced pressure tubing 5540: ¶0051, 0056, 0058, 0066, and Fig. 2D).
Armstrong further discloses the secondary pressure lumen (5512) having a first end and a second end (Fig. 2D), 
Armstrong does not disclose wherein the first end of the secondary pressure lumen configured to be fluidly coupled to secondary pressure tubing that is fluidly coupled to a secondary pressure source, and the second end of the secondary pressure lumen being fluidly coupled to the second end of the reduced pressure lumen through 
In the same field of endeavor, wound dressings, Wall discloses a wound dressing (10) apparatus facilitates administration of combined negative pressure and positive pressure treatment at a wound site (Abstract and ¶0049). Wall further discloses the wound dressing (10) comprising a pair of lumen connectors 30 and 32 (¶0049 and Fig. 1) to connect to a negative pressure source and a positive pressure source via unlabeled pair of pressure conduits (¶0002, 0014, 0044, 0049, Fig. 1, and see annotated Fig. 6) for the benefit of providing combined positive and negative pressure therapy treatment to a wound site at a lower cost and greater efficacy (¶0002-0006). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of providing the first end of the secondary pressure lumen configured to be fluidly coupled to secondary pressure tubing that is fluidly coupled to a secondary pressure source, and the second end of the secondary pressure lumen being fluidly coupled to the second end of the reduced pressure lumen through the opening in the manifold member to facilitate flow of exudate removed from the wound site by the reduced pressure source using the secondary pressure source yields the predictable result of providing combined positive and negative pressure therapy treatment to a wound site at a lower cost and greater efficacy.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Armstrong by 
Regarding claim 3, Armstrong in view of Wall discloses all the limitations as discussed above for claim 1.
Armstrong further discloses wherein the one or more fluid adapters (5526) extend through the first sealing member (adapters 5526 extend through at least a portion of the first sealing member (5518+5520+5531): ¶0066 and Fig. 2D) and at least one of the one or more fluid adapters is disposed adjacent to the opening of the manifold member (adapters 5526 is disposed adjacent/near/close to the opening of the manifold member 5514: Fig. 2D).
Regarding claims 14 and 15, Armstrong in view of Wall discloses all the limitations as discussed above for claim 1.
Armstrong further discloses the reduced pressure source (5534) configured to deliver the reduced pressure through the reduced pressure tubing (5540); a canister fluidly coupled with the reduced pressure source (¶0056) and the reduced pressure tubing (5540) for receiving exudate collected from the wound site (¶0067-0068); and a first closed volume (5534 + canister + 5540 + 5516: Figs. 2A-D) disposed between and including the reduced pressure source (5534) and the second end of the reduced pressure lumen of the bridge (the second end of 5516: Fig. 2D).

Wall further discloses the wound dressing (10) comprising a pair of lumen connectors 30 and 32 (¶0049 and Fig. 1) to connect to a negative pressure source and a positive pressure source via unlabeled pair of pressure conduits (¶0002, 0014, 0044, 0049, Fig. 1, and see annotated Fig. 6) for the benefit of providing combined positive and negative pressure therapy treatment to a wound site at a lower cost and greater efficacy (¶0002-0006). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of incorporating the secondary pressure source configured to deliver the secondary pressure through the secondary pressure tubing yields the predictable result of providing combined positive and negative pressure therapy treatment to a wound site at a lower cost and greater efficacy.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Armstrong in view of Wall by incorporating a secondary pressure tubing and a secondary pressure source, similar to that disclosed by Wall, in order to provide combined positive and negative pressure therapy treatment to a wound site at a lower cost and greater efficacy, as suggested in ¶0002-0006 of Wall and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & .
Claim(s) 4-5 is/are rejected under 35 U.S.C 103 as being unpatentable over Armstrong in view of Wall, as applied to claim 1 above, and further in view of Askem (US PGPUB 20190290499).
Regarding claim 4, Armstrong in view of Wall discloses all the limitations as discussed above for claim 1.
Armstrong further discloses wherein the first sealing member (5531 of first sealing member (5518+5520+5531)) is configured to contact skin of a patient (¶0009, 0050, 0055, 0056 and Figs. 2B-D).
Armstrong and Wall do not disclose wherein the first sealing member including a moisture permeable membrane for allowing moisture from the patient to transfer into at least one of the reduced pressure lumen and the secondary pressure lumen through the moisture permeable membrane.
In the same field of endeavor, negative pressure wound therapy, Askem discloses a wound dressing 100 having a first sealing member (a backing layer 220: ¶0058 and Fig. 2B). Askem further discloses/suggests that the backing layer 220 is gas impermeable, but moisture vapor permeable and is a polyurethane film for the benefits of protecting the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Armstrong in view of Wall by constructing the first sealing member with a polyurethane film/vapor permeable material, similar to that disclosed by Askem, in order to protect the wound from external bacterial contamination and allow liquid from wound exudates to be transferred through the skin contacting surface and evaporated from the film outer surface, as suggested in ¶0058 of Askem. See MPEP §§ 2112.01 (I), 2114 I-II, and 2115.
Regarding claim 5, Armstrong in view of Wall and Askem discloses all the limitations as discussed above for claim 1.
Armstrong discloses wherein the first sealing member is configured to adhere to skin of a patient 5531 of first sealing member (5518+5520+5531)) is configured to adhere to skin of a patient (¶0009, 0050, 0055, 0056 and Figs. 2B-D).
Armstrong and Wall do not disclose the first sealing member including a release liner for covering the first sealing member prior to securing the bridge to the skin of the patient; however, Armstrong suggests/discloses to incorporating a protective release layer on an adhesive layer in order to protect an adhesive tape and be able to remove before use (¶0066). From these teachings, a person having ordinary skill in the art would have recognized/deduced that incorporating a protective release layer covering the first sealing member prior to securing the bridge to the skin of the patient yields the predictable result of protecting an adhesive layer of the first sealing member and being able to remove before use.
.
Claim(s) 16 is/are rejected under 35 U.S.C 103 as being unpatentable over Armstrong in view of Wall, as applied to claim 15 above, and further in view of Coulthard (US PGPUB 20120271257).
Regarding claim 16, Armstrong in view of Wall discloses all the limitations as discussed above for claim 15.
Armstrong and Wall do not disclose wherein the first closed volume to include a first pressure sensor and the second closed volume to include a second pressure sensor.
In the same field of endeavor, negative pressure wound therapy system, Coulthard discloses a system for purging a negative pressure wound therapy system. Coulthard further discloses using first and second pressure sensors for the benefit of detecting the pressure of first and second conduits (¶0015). From these teaching, a person having ordinary skill in the art would have recognized/deduced that using pressure sensors for detecting pressure of conduits yields the predictable result of providing improved pressure monitoring.
.
Claim(s) 17 is/are rejected under 35 U.S.C 103 as being unpatentable over Armstrong in view of Wall, as applied to claim 14 above, and further in view of Hutchinson (US PGPUB 20100069829).
Regarding claim 17, Armstrong in view of Wall discloses all the limitations as discussed above for claim 14.
Armstrong and Wall do not disclose wherein a controller configured to communicate with the secondary pressure source for selectively delivering the secondary pressure to the secondary pressure lumen of the bridge. 
In the same field of endeavor, fluid removal system, Hutchinson discloses a therapy delivery system 100 helps to remove interstitial and intracellular fluid from a tissue site 102 (¶0033 and Fig. 1). Hutchinson further discloses/suggests a controller (a treatment controller 122: ¶0035) that sends and receives signals to and from the secondary pressure source (the treatment fluid delivery unit 104: ¶0035). From these teaching, a person having ordinary skill in the art would have recognized/deduced that using a controller configured to communicate with a pressure source yields the predictable result of providing improved pressure control.
.
Claim(s) 6 is/are rejected under 35 U.S.C 103 as being unpatentable over Armstrong in view of Wall and Askem, as applied to claim 5 above, and further in view of McNeil (US PGPUB 20100087767).
Regarding claim 6, Armstrong in view of Wall and Askem discloses all the limitations as discussed above for claim 5.
Armstrong, Wall and Askem do not disclose wherein the release liner includes a plurality of perforated sections.  
In the same field of endeavor, reduced pressure treatment system, McNeil discloses a reduced pressure treatment system for applying reduced pressure to a tissue site (Abstract). McNeil further discloses/suggests a release liner includes a plurality of perforated sections separated by perforations (422/424/426: ¶0044) for the benefit of providing a location where healthcare provider tears a sealing sheet to form new members (¶0044).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Armstrong in view of Wall and Askem by incorporating the release layer with perforations, similar to that disclosed by McNeil, in order to provide a location where healthcare provider tears a .
Claim(s) 18 and 19 is/are rejected under 35 U.S.C 103 as being unpatentable over Hartwell (US PGPUB 20160106892) in view of Askem.
Regarding claim 18, Hartwell discloses a system for facilitating delivery of reduced pressure to a wound site (Abstract), the system including a bridge (a fluidic connector 800: ¶0116 and Figs. 8A-D) comprising:
a reduced pressure lumen (a channel 802) configured to be fluidly coupled to a reduced pressure source (the channel 802 transmits negative pressure to the wound as well as aspirate fluid via vacuum means: ¶0037, 0121 and Figs. 8A-D);
and
a secondary pressure lumen (a channel 803) configured to be fluidly coupled to a secondary pressure source at a first end (the channel 803 provides irrigation fluid to the wound via irrigation source: ¶0037, 0121 and Figs. 8A-D) and fluidly coupled to the reduced pressure lumen at a second end to facilitate flow of exudate removed from the wound site by the reduced pressure source using the secondary pressure source (¶0121),
wherein at least one of the reduced pressure lumen (802) and the secondary pressure lumen (803) includes a skin contacting surface (a bottom layer 815: ¶0117 and Fig. 8B).

Askem discloses a wound dressing 100 having a skin contacting surface (a backing layer 220: ¶0058 and Fig. 2B). Askem further discloses/suggests that the backing layer 220 is gas impermeable, but moisture vapor permeable and is a polyurethane film for the benefits of protecting the wound from external bacterial contamination and allowing liquid from wound exudates to be transferred through the layer and evaporated from the film outer surface (¶0058).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Hartwell by making the skin contacting surface with a polyurethane film, similar to that disclosed by Askem, in order to protect the wound from external bacterial contamination and allow liquid from wound exudates to be transferred through the skin contacting surface and evaporated from the film outer surface, as suggested in ¶0058 of Askem. See MPEP §§ 2112.01 (I), 2114 I-II, and 2115.
Regarding claim 19, Hartwell in view of Askem discloses all the limitations as discussed above for claim 18.
Hartwell further discloses wherein the skin contacting surface of a patient including an adhesive (¶0094).
In another embodiment, Hartwell further discloses/suggest using a release liner (a release layer: ¶0084) capable of covering the skin contacting surface prior to 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Hartwell in view of Askem by incorporating a release layer, similar to that disclosed by another embodiment of Hartwell, in order to protect the adhesive prior to use, as suggested in ¶0084 of Hartwell. See MPEP §§ 2112.01 (I), 2114 I-II, and 2115.
Claim(s) 20 is/are rejected under 35 U.S.C 103 as being unpatentable over Hartwell in view of Askem, as applied to claim 19 above, and further in view of McNeil.
Regarding claim 20, Hartwell in view of Askem discloses all the limitations as discussed above for claim 19.
Hartwell and Askem do not disclose wherein the release liner includes a plurality of perforated sections separated by perforations for providing selective application of the skin contacting surface to the skin of the patient, wherein the perforations in the release liner do not extend into the skin contacting surface, so that selected perforated sections of the release liner can be removed from the skin contacting surface.
McNeil further discloses/suggests a release liner includes a plurality of perforated sections separated by perforations (422/424/426: ¶0044) and the perforations in the release liner do not extend into the skin contacting surface (¶0044 and Fig. 6) for the benefit of providing a location where healthcare provider tears a sealing sheet to form new members (¶0044).
.

Allowable Subject Matter
Claim(s) 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the closest prior art is Armstrong in view of Wall. Armstrong in view of Wall does not disclose wherein the one or more fluid adapters includes a first fluid adapter disposed adjacent to the second end of the reduced pressure lumen for connection the wound dressing and a second fluid adapter disposed adjacent to the second end of the secondary pressure lumen for connection to the wound dressing, the secondary pressure lumen being fluidly coupled to the reduced pressure lumen based .
Claim(s) 21-24 is/are allowed.
The closest prior art is Armstrong in view of Wall. 
	Armstrong in view of Wall disclose a system for facilitating delivery of reduced pressure to a wound site, the system including a bridge comprising: 
a first sealing member having an inner surface and a skin contacting outer surface; 
a second sealing member sealed to a portion of the inner surface of the first sealing member for forming a sealed enclosure having a reduced pressure lumen and a secondary pressure lumen disposed between the first sealing member and the second sealing member, the secondary pressure lumen being fluidly coupled to the reduced pressure lumen to form a fluid flow path within the substantially sealed enclosure; and 
a first fluid adapter for fluidly coupling the reduced pressure lumen to a reduced pressure source to deliver exudate removed from the wound dressing through the reduced pressure lumen of the fluid flow path. 
However, Armstrong in view of Wall does not disclose a second fluid adapter for fluidly coupling the secondary pressure lumen to a secondary pressure source such that, when the secondary pressure source is activated, fluid flow from the secondary pressure source delivered through the secondary pressure lumen converges with fluid 
These limitations not disclosed or rendered obvious by Armstrong in view of Wall impart a novel function of the claimed system, namely, facilitating applying reduced pressure from the reduced pressure lumen to the wound site through the wound dressing and delivering exudate removed from the wound site through the reduced pressure lumen to the reduced pressure tubing, as suggested by Applicant in at least ¶0007 of the specification, as originally filed.
Regarding claims 22-24, they depend from claim 21; thus, they are also deemed novel and non-obvious over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andersen (US PGPUB 20150359951 – of record) discloses a negative pressure wound therapy system having a suction device with two pressure lumens and one or more fluid adapters (Figs. 1-2 and accompanying text).
Ingram (US PGPUB 20170182230 – of record) discloses a system for treating a tissue site comprising a canister fluidly coupled with a reduced pressure source and a reduced pressure tubing for receiving exudates collected from a wound site (Fig. 1 and accompanying text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



       /NHU Q. TRAN/       Examiner, Art Unit 3781        
      
       /ANDREW J MENSH/       Primary Examiner, Art Unit 3781